Citation Nr: 0518975	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  94-28 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD) effective prior to 
November 7, 1996, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
PTSD effective as of November 7, 1996, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Bryan M. Ramsey, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied an evaluation in excess of 
10 percent for PTSD.  During the pendency of the appeal, a 30 
percent evaluation was assigned, effective from July 1993.  

In a January 2001 decision, the Board denied entitlement to 
an evaluation in excess of 30 percent for PTSD, prior to 
November 7, 1996; and entitlement to an evaluation in excess 
of 30 percent for PTSD, effective November 7, 1996.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2004 
decision, the Court vacated the January 2001 Board decision 
and remanded the matter back to the Board for development 
consistent with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the Court's November 2004 decision reveals 
several bases for remanding this appeal to the RO for further 
development.

The Court's decision found that the Board did not address how 
VA had complied with the notice requirements set forth at 
amended 38 U.S.C.A. § 5103(a).  It appeared that VA did not 
comply with these statutory notice requirements.  The Court 
observed that the record before it did not contain any 
specific notice to the veteran that sufficiently advised him 
of the information and evidence necessary to substantiate his 
claims, or sufficiently informed him of the information and 
evidence VA would seek to obtain and what information and 
evidence the veteran was expected to obtain. 

In addition, the Court identified several examples in the 
Board's January 2001 decision of the Board's failure to 
provide adequate reasons and bases for the denials.  

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to each of the claims on appeal of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to these claims.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Then, the RO should readjudicate the 
veteran's claims for entitlement to an 
evaluation in excess of 30 percent for 
PTSD, prior to November 7, 1996; and 
entitlement to an evaluation in excess of 
30 percent for PTSD, effective November 
7, 1996.  If any part of the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




